
	

116 S2417 IS: Unclaimed Savings Bond Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2417
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Kennedy (for himself, Mr. Moran, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for payment of proceeds from savings bonds to a State with title to such bonds pursuant
			 to the judgment of a court.
	
	
 1.Short titleThis Act may be cited as the Unclaimed Savings Bond Act of 2019. 2.Payment to States with title to undelivered savings bondsSection 3105 of title 31, United States Code, is amended by adding at the end the following:
			
 (f)(1)The Secretary shall recognize an order of a court of competent jurisdiction that vests title to an applicable savings bond with a State, regardless of whether the State has possession of such bond, if—
 (A)such order is entered after December 31, 2012, and before January 1, 2026; and (B)the State provides the Secretary with a certified copy of such order.
 (2)(A)If a State has title or is seeking to obtain title through a judicial proceeding to an applicable savings bond, the Secretary shall provide to the State, upon request, any reasonably available records or information—
 (i)relating to the purchase or ownership of such bond, including any transactions involving such bond; or
 (ii)which may provide the serial number or other identifying information relating to such bond.
 (B)Any records or information provided to a State pursuant to subparagraph (A) shall be considered sufficient to enable the State to redeem the applicable savings bond for full value, regardless of whether the bond is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the possession of the State.
 (3)(A)Subject to subparagraph (C), a State may redeem and receive payment for an applicable savings bond for which the State has title pursuant to the same procedures established pursuant to regulations which are available for payment or redemption of a savings bond by any owner of such bond.
 (B)The Secretary may not prescribe any regulation which prevents or prohibits a State from obtaining title to an applicable savings bond or redeeming such bond pursuant to the procedures described in subparagraph (A).
 (C)In the case of an applicable savings bond which is lost, stolen, destroyed, mutilated, defaced, or otherwise not in the possession of the State, if the State has requested records and information under paragraph (2)(A), any applicable period of limitation for payment or redemption of such bond shall not begin to run against the State until the date on which the Secretary has provided the State with the records and information described in such paragraph.
 (4)(A)If the United States Government makes payment to a State for an applicable savings bond pursuant to paragraph (3)(A)—
 (i)the United States Government shall not retain any further obligation or liability relating to such bond, including any obligation or liability with respect to the registered owner of such bond (as described in paragraph (5)(B)); and
 (ii)such bond shall not be redeemable by the Secretary or any paying agent authorized to make payments to redeem such bonds.
 (5)For purposes of this subsection, the term applicable savings bond means a matured savings bond, and all payment of such bond, including interest, for which such bond—
 (A)was originally in paper, paperless, or electronic form; (B)is registered to an owner with a last known address that is within the State described in paragraph (1); and
 (C)has not been redeemed by such owner. .  